DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims recite a “computer program product” comprising computer-executable instructions (i.e., software), which does not fall within the definition of a process, machine, manufacture or composition of matter.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over WAFTA et al. (US 2019/0223093) in view of PARK et al. (US 2020/0221529).
Regarding claim 1, Wafta discloses a session processing method in wireless communications implemented by a terminal device, comprising:
sending a session establishment request to a core network device (Fig. 6, NAS SM message; p. [0125], lines 3-9; the WTRU sends a session management NAS request message to the AMF (i.e., core network device) to connect to a dedicated slice), wherein the session establishment request comprises a request to establish a session (Fig. 6, NS SM message; p. [0125], lines 3-9; session management request message), and wherein the session is supported by a network slice corresponding to the session (Fig. 6, NAS SM message; p. [0125], lines 3-9; the request indicates a particular network slice with which the WTRU wants to establish a connection);
receiving a session establishment failure message from the core network device (Fig. 6, NAS reject message; p. [0125], lines 9-12 and 25-end; the WTRU receives a NAS reject message from the AMF); 
determining, based on the session establishment failure message, that establishment of the session has failed (Fig. 6, NAS reject message; p. [0129]);
determining a forbidden time period corresponding to the session (p. [0129]); and 
forbidding the terminal device from sending the session establishment request within the forbidden time period (p. [0126]; the NAS reject message includes an indication of a back-off timer (i.e., forbidden time period), the WTRU may refrain from sending another a session management message to the network for the duration of the back-off timer).

However, Park teaches wherein the session establishment failure message comprises first indication information, and wherein the first indication information indicates that a resource of the network slice is limited (p. [0680]-[0681]; the AMF receives a SM request and performs NSSAI verification, in response the may transmit a message with NSSAI rejection information and/or a reject cause (i.e., indication), such as congestion of the NSSAI (i.e., slice limited)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wafta with the teachings of Park, since such a modification would notify the terminal regarding the cause for the rejection/failure of the request. 
Regarding claim 2, the combination of Wafta and Park disclose the session processing method of claim 1, Wafta discloses wherein the session establishment failure message comprises the forbidden time period (p. [0126]; the NAS reject message includes an indication of a back-off timer (i.e., forbidden time period).
Regarding claim 3, the combination of Wafta and Park discloses  session processing method of claim 1, Park discloses wherein the forbidden time period indicates permanent forbidding (p. [0681]; the message may indicate whether a rejection for NSSAI is temporary or permanent). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wafta with the teachings of Park, since such a modification would prevent the terminal to continue trying to access the network slice. 

Regarding claim 4, the combination of Wafta and Park disclose the session processing method of claim 1, Wafta discloses wherein the forbidden time period is a preset time period (p. [0126]; the backoff timer is associated with the network slice, thus a preset time period).
Regarding claim 5, the combination of Wafta and Park disclose the session processing method of claim 1, Wafta discloses further comprising receiving a first message from the core network device within the forbidden time period, wherein the first message indicates that the terminal device is allowed to send the session establishment request (p. [0130], lines 6-end).
Regarding claim 6, the combination of Wafta and Park disclose the session processing method of claim 5, Wafta discloses further comprising resuming, in response to the first message, allowing sending the session establishment request (p. [0130], lines 6-end).
Regarding claim 9,   Wafta discloses a terminal device (Fig. 6; p. [0034]; i.e., WTRU), comprising:
a transmitter (p. [0034], i.e., transmit/receive element 122) configured to send a session establishment request to a core network device (Fig. 6, NAS SM message; p. [0125], lines 3-9; the WTRU sends a session management NAS request message to the AMF (i.e., core network device) to connect to a dedicated slice), wherein the session establishment request comprises a request to establish a session (Fig. 6, NAS SM message; p. [0125], lines 3-9; session management request message), and wherein the session is supported by a network slice corresponding to the session (Fig. 6, NAS SM message; p. [0125], lines 3-9; the request indicates a particular network slice with which the WTRU wants to establish a connection);
a receiver (p. [0034], i.e., transmit/receive element 122) coupled to the transmitter and configured to receive a session establishment failure message from the core network device (Fig. 6, NAS reject message; p. [0125], lines 9-12 and 25-end; the WTRU receives a NAS reject message from the AMF); and
a processor (Fig. 1B, processor 118) coupled to the transmitter and the receiver and configured to:
determine, based on the session establishment failure message, that establishment of the session has failed (Fig. 6, NAS reject message; p. [0129]);
determine a forbidden time period corresponding to the session (p. [0129]); and
forbid sending the session establishment request within the forbidden time period (p. [0126]; the NAS reject message includes an indication of a back-off timer (i.e., forbidden time period), the WTRU may refrain from sending another a session management message to the network for the duration of the back-off timer).
But, Wafta does not particularly disclose wherein the session establishment failure message comprises first indication information, and wherein the first indication information indicates that a resource of the network slice is limited.  
However, Park teaches wherein the session establishment failure message comprises first indication information, and wherein the first indication information indicates that a resource of the network slice is limited (p. [0680]-[0681]; the AMF receives a SM request and performs NSSAI verification, in response the may transmit a message with NSSAI rejection information and/or a reject cause (i.e., indication), such as congestion of the NSSAI (i.e., slice limited)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wafta with the teachings of Park, since such a modification would notify the terminal regarding the cause for the rejection/failure of the request. 
Regarding claim 10, the combination of Wafta and Park disclose the terminal claim 9, Wafta discloses wherein the session establishment failure message comprises the forbidden time period (p. [0126]; the NAS reject message includes an indication of a back-off timer (i.e., forbidden time period).
Regarding claim 11, the combination of Wafta and Park disclose the terminal of claim 9, Park discloses wherein the forbidden time period indicates permanent forbidding (p. [0681]; the message may indicate whether a rejection for NSSAI is temporary or permanent). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wafta with the teachings of Park, since such a modification would prevent the terminal to continue trying to access the network slice. 
Regarding claim 12, the combination of Wafta and Park disclose the terminal of claim 9, Wafta discloses wherein the forbidden time period is a preset time period (p. [0126]; the backoff timer is associated with the network slice, thus a preset time period).
Regarding claim 13, the combination of Wafta and Park disclose the terminal of claim 9, Wafta discloses further comprising receiving a first message from the core network device within the forbidden time period, wherein the first message indicates that the terminal device is allowed to send the session establishment request (p. [0130], lines 6-end).
Regarding claim 14, the combination of Wafta and Park disclose the terminal of claim 14, Wafta discloses wherein the processor is configured to resume allowing sending the session establishment request (p. [0130], lines 6-end).
Regarding claim 17, Wafta discloses a computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor, cause a terminal device to:
send a session establishment request to a core network device (Fig. 6, NAS SM message; p. [0125], lines 3-9; the WTRU sends a session management NAS request message to the AMF (i.e., core network device) to connect to a dedicated slice), wherein the session establishment request comprises a request to establish a session (Fig. 6, NS SM message; p. [0125], lines 3-9; session management request message), and wherein the session is supported by a network slice corresponding to the session (Fig. 6, NAS SM message; p. [0125], lines 3-9; the request indicates a particular network slice with which the WTRU wants to establish a connection);
receive a session establishment failure message from the core network device (Fig. 6, NAS reject message; p. [0125], lines 9-12 and 25-end; the WTRU receives a NAS reject message from the AMF);
determine, based on the session establishment failure message, that establishment of the session has failed (Fig. 6, NAS reject message; p. [0129]);
determine a forbidden time period corresponding to the session (p. [0129]); and 
forbid the terminal device from sending the session establishment request within the forbidden time period (p. [0126]; the NAS reject message includes an indication of a back-off timer (i.e., forbidden time period), the WTRU may refrain from sending another a session management message to the network for the duration of the back-off timer).
But, Wafta does not particularly disclose wherein the session establishment failure message comprises first indication information, and wherein the first indication information indicates that a resource of the network slice is limited.  
However, Park teaches wherein the session establishment failure message comprises first indication information, and wherein the first indication information indicates that a resource of the network slice is limited (p. [0680]-[0681]; the AMF receives a SM request and performs NSSAI verification, in response the may transmit a message with NSSAI rejection information and/or a reject cause (i.e., indication), such as congestion of the NSSAI (i.e., slice limited)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wafta with the teachings of Park, since such a modification would notify the terminal regarding the cause for the rejection/failure of the request. 
Regarding claim 18, the combination of Wafta and Park disclose the computer program product of claim 17, Wafta discloses wherein the session establishment failure message comprises the forbidden time period (p. [0126]; the NAS reject message includes an indication of a back-off timer (i.e., forbidden time period).
Regarding claim 19, the combination of Wafta and Park disclose the  computer program product of claim 17, Wafta discloses wherein the forbidden time period indicates permanent forbidden or the forbidden time period is a preset time period (p. [0126]; the backoff timer is associated with the network slice, thus a preset time period).
Regarding claim 20, the combination of Wafta and Park disclose disclose the computer program product of claim 17, Wafta discloses wherein the computer-executable instructions further cause the terminal to receive a first message from the core network device within the forbidden time period, wherein the first message indicates that the terminal device is allowed to send the session establishment request (p. [0130], lines 6-end).

Allowable Subject Matter
7.	Claims 7, 8, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643